DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claim 5 is cancelled, and all previously given rejections for this claim are considered moot. Claims 1-4 and 6-11 are currently amended, are currently pending in the application, and have been considered below.

Response to Amendment
Objection to Claims
The claims have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the objections for claims 1-11 are withdrawn.
Rejection Under 35 USC 112(b)
	Claims 2-4 and 8-10 have been amended to sufficiently clarify the indefinite elements and limitations such that the corresponding 35 USC 112(b) rejections are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 103
	The independent claims have been amended to include subject matter from now-cancelled claim 5, but Examiner maintains that the cited combination of prior art references do teach the amended claims. Accordingly, the 35 USC 103 rejections are upheld. 
Response to Arguments
Rejection Under 35 USC 101
	On page 9 of the Remarks filed 5/11/2021 Applicant asserts that the non-final office action “fails to establish a prima facie case of ineligibility” and that the “analysis under Steps 2A and 2B is legally and factually inadequate.” Specifically, Applicant argues that claims are not directed to an abstract idea at least because they are directed to an improvement in computer functionality (see Remarks at 10), they allow a computer to perform a function that it could not previously perform (see Remarks at 13), and they provide significant and meaningful limitations that are “clearly rooted in, and solve prior issues with, computer technology” (see Remarks at 14). Applicant’s arguments are fully considered, but are not persuasive.
	Examiner maintains that the claims are not directed to a technical improvement in computer functionality. The steps of classifying, tagging, determining, parsing, and comparing describe an abstract idea in the form of a certain method of organizing human activity because they can be performed by a human user managing a patient record system based on a clinical conversation with a patient during a normal diagnostic interaction. There is no indication that classifying, tagging, determining, parsing, and comparing steps were previously unperformable by a computer, and Examiner notes that such steps are disclosed as being performed by known computing components (see paras. [0018]-[0020], [0042], and [0047] of Applicant’s specification). Further, steps for medical record classification and tagging as well as determining context or semantic meaning via natural language processing have been shown in the prior art (see the 35 USC 103 rejections below), providing evidence that such steps were not previously unable to be performed by computers and that these steps do not amount to a technical improvement for this reason. The alleged prior issues in computer technology that these steps purport to solve (e.g. provided medical treatments being inefficient or prone to incorrectness) are not unique to a particular computer technology, and instead describe challenges of normal diagnostic procedures that have been practiced and improved by human beings throughout history. Accordingly, Examiner maintains that these steps are directed to an abstract idea of managing patient records, and do not provide a technical improvement to a computer, as explained in more detail in the updated 35 USC 101 rejections below.
Remarks, Applicant argues that even if the claims are directed to an abstract idea, they provide significantly more than the abstract idea because they recite “specific, significant, and meaningful limitations and eliminate” the technical challenges of inefficient or incorrect medical treatment. Applicant further asserts that “the Office has not demonstrated, let alone asserted, that any claim element is widely prevalent or in common use in the relevant industry by expressly supporting the rejection in writing with one of the four categories [from the Berkheimer memo] above” and that the claims should be eligible under 35 USC 101 because the claims are novel and non-obvious over the prior art (see Remarks at 16). Applicant’s arguments are fully considered, but are not persuasive. 
As explained above, these alleged technical challenges are not unique to a particular computer environment, and thus the claims do not provide a specific technical improvement to a specific technical challenge. Further, the steps of classifying, tagging, determining, parsing, and comparing are part of the abstract idea, and thus do not provide “significantly more” than the abstract idea. The only additional elements introduced by the claims are generic computer components for performing the steps/functions of the invention, as well as a data outputting step equivalent to the mere printing of a report. Contrary to Applicant’s assertions, the previous Office action does provide written support for the well-understood, routine, and conventional nature of these additional elements by citing to Applicant’s own specification, providing evidence of the state of the art from multiple prior art references, and by citing to portions of the MPEP (see Non-Final Rejection mailed 2/11/2021 at 9-10). Examiner also notes that a finding of novelty and/or non-obviousness under 35 USC 102 and/or 103 does not translate to eligibility under 35 USC 101, and that the prior art is believed to teach the updated claims regardless, as explained in the next section. 
	On page 19 of the Remarks, Applicant argues that “claims 2-4 and 6-11 qualify as ‘significantly more’ because, for example, the claimed technology has developed a technology that has a technical improvement as discussed above.” Applicant’s arguments are fully considered, but are not persuasive. As explained above, the claims are not directed to a technical improvement. Further, these arguments do not provide any specific additional elements introduced by the dependent claims that would amount to “significantly more” under a Step 2B analysis. 
For the reasons enumerated above, the 35 USC 101 rejections are upheld for claims 1-4 and 6-11, as explained in more detail in the updated rejections below. 
Rejection Under 35 USC 103
	On pages 20-22 of the Remarks filed 5/11/2021 Applicant argues that Rogers fails to disclose determination of data-segments “in response to a conversation” and “based on a comparison of the context of each of the plurality of data-segments with a context of the conversation” at least because “semantic searching in Rogers cannot be equated to context” (see Remarks at 22). Applicant’s arguments are fully considered, but are not persuasive.
	Regarding the assertion that data-segments are not determined “in response to a conversation,” Examiner notes that the “conversation” element of the independent claims is not limited to a particular format or mode, and under a BRI standard must merely represent an interaction, e.g. between a doctor and patient or between a user and the medical data processing system, as further described by claims 4 and 9 and in para. [0028] of the specification. In the case of Rogers, the inputting of a free text query to the system is considered a “conversation” because it initiates communication with the processing system itself (i.e. it is a natural language processing conversation with the medical data processing system), and may also be based on patient complaints raised during an in-person appointment as indicated by the examples of [0032] & [0043] (i.e. it represents information from a face to face conversation).
Regarding the assertion that Rogers does not adequately disclose the comparison of context of the conversation representation and the context of each of the data-segments, Examiner notes that “context” is not well-defined in the specification. At most, para. [0029] discloses that “the conversation unit 214 can parse the entire conversation constituently into one or more words. The parsed words like ‘Swarnil’, ‘treatment’, ‘insurance policy’, ‘insurance policy executive,’ indicates the context of the conversation.” From this disclosure, it appears that “context” is linked to the subject, meaning, or description of a record or conversation. Para. [0030] continues that these parsed contextual concepts are compared to the identified concepts of the tagged data-segments, indicating that the comparison of “contexts” is a comparison of the extracted semantic meanings of the data-segments and the representation of the conversation. In the case of Rogers, a user inputs a free text query representing a conversation (as explained above) that is parsed for semantic meaning (i.e. context, per the limited definition offered in paras. [0029]-[0030] of Applicant’s specification) and used to search through a particular patient’s record for relevant/matching medical items (data-segments with associated semantic 
On pages 23-24 of the Remarks filed 5/11/2021 Applicant argues that Rogers fails to disclose the ‘parsing’ and ‘comparing’ limitations at least because “understanding medical language and tagging medical concepts in the query inputted by the doctor in Rogers cannot be equated to determining the one or more data-segments based on parsing the conversation (occurring between the user and the adviser) into at least one or more words or phrases; and comparing the at least one or more words or phrases with the one or more associated data-segment parameters” (see Remarks at 24). Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that parsing a free text query for medical concepts and searching for matching or similar concepts tagged in the patient’s records is equivalent to the ‘determining,’ ‘parsing,’ and ‘comparing,’ limitations at issue in the independent claims. Paras. [0042]-[0046] of Rogers describes a user’s free text query being parsed for medical concepts and semantic meaning (i.e. one or more words or phrases) and compared with the semantic tags (i.e. data-segment parameters) of the relevant patient’s medical record to search for relevant patient information, which is sufficient to teach the limitations at issue. 
Thus, the presently cited prior art references do teach the amended claims, as explained in more detail in the updated 35 USC 103 rejections below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-4 and 6 are directed to a method (i.e. a process), claims 7-10 are directed to a system (i.e. a machine), and claim 11 is directed to a non-transitory computer-readable medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, amount to certain methods of organizing human activity in the form of managing personal behavior because the claim describes a method by which a human actor could classify, tag, and identify portions of a patient’s medical record, but for the recitation of generic computer components such as “by the medical data processing system.” Specifically, the claim recites:
- classifying a medical record of a user into a plurality of data-segments based on a plurality of data layers, wherein the plurality of data layers include a public data layer, a shareable-with-consent data layer and a private data layer;
- tagging the plurality of data-segments with one or more associated data-segment parameters, wherein the one or more associated data-segment parameters include at least one of one or more keywords, medical disorders, adviser, therapy prescribed, a start date and an end date associated with the therapy, and clinical tests undergone, wherein the one or more associated data-segment parameters indicate a context of each of the plurality of data-segments; 
- determining one or more data-segments of the plurality of data-segments, in response to a conversation, wherein the one or more data-segments are determined based on a comparison of the context of each of the plurality of data-segments with a context of the conversation, wherein the one or more data-segments are determined based on parsing the conversation into at least one or more words or phrases; and comparing the at least one or more words or phrases with the one or more associated data-segment parameters.
Each of these steps could be carried out by a human actor managing their own behavior and interaction with an analog or computer-based medical records system to classify, tag, and identify portions of a patient’s medical record based on a parsing the meaning of a face-to-face conversation between a patient and a medical professional and comparing this context to the tagged user records. Thus, the claim recites an abstract idea in the form of a certain method of organizing human activity. Independent claims 7 and 11 recite substantially similar steps such that they also recite an abstract idea in the form of a certain method of organizing human activity based on a similar analysis.  

However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include a medical data processing system to perform the method steps, as well as the functional additional element of rendering the determined one or more data-segments to the adviser based on the comparison. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in 
Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using a medical data processing system to perform functions that may be traditionally executed manually or digitally by a human actor interacting with a user’s medical records) and add insignificant post-solution activity (e.g. rendering an output of the main analysis steps for a user is a data outputting step equivalent to merely printing a report, see MPEP 2106.05(g)). Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application.
Independent claims 7 and 11 similarly do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 7 include a medical data processing system comprising a processor and a memory communicatively coupled to the processor, wherein the memory stores processor executable instructions, which on execution causes the processor to execute the method; using a classifier to perform the classifying step; as well as the functional additional element of rendering the determined one or more data-segments to the adviser based on the comparison. The additional elements of claim 11 include a non-transitory computer-readable medium storing computer-executable instructions for performing the method, as well as the functional additional element of rendering the determined one or more data-segments to the adviser based on the comparison. These additional elements, when considered in the context of each claim as a whole, do not integrate the abstract idea into a practical application for the same reasons explained for claim 1 above. That is, the combination of generic computer elements (e.g. computer code stored in a memory or other computer-readable medium executed by a processor, as well as a computer-based classifier) amount to mere instructions to apply the judicial exception in a computer environment while the rendering step provides insignificant post-solution activity in the form of mere data outputting, as described above. Accordingly, the claims as a whole are directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-4, 6, and 8-10 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in parent claims 1 and 7. Further, claims 3-4, 6, and 8-10 merely further describe the abstract ideas identified in the independent claims without presenting new additional 
Accordingly, the additional elements of claims 1-4 and 6-11 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-4 and 6-11 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medical data processing system comprising a processor and memory or other computer-readable medium storing computer-executable instructions used to perform the classifying, tagging, determining, parsing, comparing, updating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. 
As evidence of the generic nature of the above recited additional elements, Examiner points to paras. [0018]-[0020] of Applicant’s specification, where the medical data processing system is described as including a processor 202 and memory 204. Specifically, para. [0019] notes that “The processor 202 may be implemented based on a number of processor technologies known in the art” while para. [0020] provides various known examples of computer-readable storage media. Para. [0042] further notes that “A computer-readable storage medium refers to any type of physical memory on which information or data readable by a processor may be stored”, while para. [0047] discloses that “A combination of hardware and software may be a general-purpose computer system with a computer program that, when loaded and executed, may control the computer system such that it carries out the methods described herein.” These disclosures would indicate to one of ordinary skill in the art that any known, generic computer processing system could be used to accomplish the functions of the present invention. 
Additionally, the classifier utilized by the system is not described in extensive detail and para. [0021] even discloses that “a generic classifier” may be used. Accordingly, this element is also considered to be a generic computer element that merely automates an otherwise abstract idea. 

Regarding the functional additional elements, as noted above, the step of rendering an output for a user amounts to insignificant post-solution activity. This activity is also nothing more than that recognized as a well-understood, routine, and conventional computer function performed using generic computer components; for example, receiving or transmitting data over a network (i.e. transmitting a determined data-segment to a user via some kind of output device) and storing and retrieving information in memory (i.e. accessing a determined data-segment for presentation to a user) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Thus, when considered as a whole and in combination, claims 1-4 and 6-11 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 20140046697 A1) in view of “Automated Security Classification” by K.P. Clark, hereinafter “Clark.”
Claims 1 and 11
Rogers teaches a method of assisting an adviser during user evaluation, the method comprising: 
classifying, by a medical data processing system, a medical record of a user into a plurality of data-segments (Rogers [0021], noting processor of medical system 110 (equivalent to a medical data processing system) can index, identify, map, and consolidate medical information from imported medical records; the identification of pieces of medical information from unstructured medical records is considered equivalent to “classifying” a medical record of a user into a plurality of data-segments. See further [0020], [0035], noting that such pieces of medical information may ultimately be shared with end users based on each user’s associated security privileges, indicating that portions of identified information are associated with particular security restrictions);
tagging, by the medical data processing system, the plurality of data-segments with one or more associated data-segment parameters, wherein the one or more associated data-segment parameters include at least one of one or more keywords, medical disorders, adviser, therapy prescribed, a start date and an end date associated with the therapy, and clinical tests undergone, wherein the one or more associated data-segment parameters indicate a context of each of the plurality of data-segments (Rogers [0021], [0025], [0136], noting identified information is tagged, e.g. via semantic meta-tagging that embeds searchable information into the medical records to capture clinical concepts/meaning; this meta-tagging function is considered equivalent to tagging the plurality of data-segments with one or more associated data-segment parameters (tags). An example in [0032] shows that relevant patient-specific disease ; 
determining, by the medical data processing system, one or more data-segments of the plurality of data-segments, in response to a conversation, wherein the one or more data-segments are determined based on a comparison of the context of each of the plurality of data-segments with a context of the conversation (Rogers [0030], [0042], [0049], noting a user inputs a free text query that is parsed for semantic meaning (context) and used to search through a particular patient’s record for relevant/matching medical items (data-segments); the inputting of a free text query to the system is considered a “conversation” because it initiates communication with the processing system itself, and may also be based on patient complaints raised during an in-person appointment as indicated by the examples of [0032] & [0043]),
wherein the one or more data-segments are determined based on parsing the conversation into at least one or more words or phrases; and comparing the at least one or more words or phrases with the one or more associated data-segment parameters (Rogers [0042]-[0046], noting that a user’s free text query is parsed for medical concepts and semantic meaning (i.e. one or more words or phrases) and compared with the semantic tags (i.e. data-segment parameters) of the relevant patient’s medical record to search for relevant patient information); and
rendering, by the medical data processing system, the determined one or more data-segments to the adviser based on the comparison (Rogers [0030], [0049], noting relevant results from the query (i.e. conversation) are displayed to the healthcare provider).  
In summary, Rogers teaches a method by which patient records are parsed and semantically tagged so that relevant search results can be returned based on a healthcare provider’s free text query. The method includes security privileges so that users can only view returned patient data in accordance with their assigned privileges (as in [0031], [0035], etc.), indicating that the extracted patient data is associated with some manner of security classification. However, Rogers does not explicitly disclose that the extracted/identified data is classified specifically based on a plurality of data layers, wherein the plurality of data layers includes a public data layer, a shareable-with-consent data layer and a private data layer.
However, Clark shows a data classification architecture that classifies stored documents and files containing potentially sensitive information (e.g. patient records) based on arbitrary categories of security/confidentiality that amount to public, private, and shareable-with-consent data layers (Clark Pgs 41-42, noting documents are input to and analyzed by a classification sequence that includes a topic classifier that extracts the topic of a document and classifies the document accordingly; see further Pg 19, noting exemplary “traffic light” classifications of highly sensitive, sensitive, normal business, and public that are considered equivalent to public, private, and shareable-with-consent). Clark describes the advantages of a classification system where the documents and files themselves are classified on Pg 6, noting “the focus of security should no longer be solely on the outer perimeter of a company, but should rather be focussed on the actual assets that warrant protection. This model offers a more defence-in-depth approach which includes secured communication channels, secured end points, secured applications and finally individually secured data. Ultimately, each piece of data should be able to protect itself, no matter if in use, in transit or in storage.” Clark further shows that the classification of documents into classification “layers” of varying confidentiality/security is well-known in the art (exemplary known schemes are shown in at least Fig. 3-2, Table 4-1, 4-2, 4-4). 
Because Rogers teaches the output of a processing method being security-privilege-aware medical records (per Rogers [0031] & [0035]) but does not explicitly disclose how security levels are assigned to or associated with the medical records, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Rogers to include a topic classifier classifying the records based on varying security layers as in Clark in order to ensure protection and confidentiality of each piece of medical information itself according to the sensitivity of the extracted concept or topic, as suggested by Clark Pg 7 section 2.3 (“Security labels are essential to controlling access to sensitive information as they dictate which users have access to that information”).  
Regarding claim 11, Rogers in view of Clark teach the functions of the method above, and further teaches a non-transitory computer-readable medium storing computer-executable instructions for performing the above method (Rogers Fig. 1, [0017], noting medical system 110 including processors 115 
Claim 7
Rogers teaches a medical data processing system for assisting an adviser during user evaluation, the medical data processing system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor executable instructions, which on execution cause the processor to (Rogers Fig. 1, [0017], noting medical system 110 including processors 115 and 116; the processors perform the functions of the invention, indicating to one of ordinary skill in the art that they execute stored code in a conventional manner): 
classify a medical record of a user into a plurality of data-segments(Rogers [0021], noting processor 116 can index, identify, map, and consolidate medical information from imported medical records; the identification of pieces of medical information from unstructured medical records is considered equivalent to “classifying” a medical record of a user into a plurality of data-segments. See further [0020], [0035], noting that such pieces of medical information may ultimately be shared with end users based on each user’s associated security privileges, indicating that portions of identified information are associated with particular security restrictions);
tag the plurality of data-segments with one or more associated data-segment parameters, wherein the one or more associated data-segment parameters include at least one of one or more keywords, medical disorders, adviser, therapy prescribed, a start date and an end date associated with the therapy, and clinical tests undergone, wherein the one or more associated data-segment parameters indicate a context of each of the plurality of data-segments (Rogers [0021], [0025], [0136], noting identified information is tagged, e.g. via semantic meta-tagging that embeds searchable information into the medical records to capture clinical concepts/meaning; this meta-tagging function is considered equivalent to tagging the plurality of data-segments with one or more associated data-segment parameters (tags). An example in [0032] shows that relevant patient-specific disease reports, lab results, images, etc. (i.e. data-segments) are returned when a user inputs a particular patient and a clinical ; 
24determine one or more data-segments of the plurality of data-segments, in response to a conversation, wherein the one or more data-segments are determined based on a comparison of the context of each of the plurality of data-segments with a context of the conversation (Rogers [0030], [0042], [0049], noting a user inputs a free text query that is parsed for semantic meaning (context) and used to search through a particular patient’s record for relevant/matching medical items (data-segments); the inputting of a free text query to the system is considered a “conversation” because it initiates communication with the processing system itself, and may also be based on patient complaints raised during an in-person appointment as indicated by the examples of [0032] & [0043]),
wherein the one or more data-segments are determined based on parsing the conversation into at least one or more words or phrases; and comparing the at least one or more words or phrases with the one or more associated data-segment parameters (Rogers [0042]-[0046], noting that a user’s free text query is parsed for medical concepts and semantic meaning (i.e. one or more words or phrases) and compared with the semantic tags (i.e. data-segment parameters) of the relevant patient’s medical record to search for relevant patient information); and
render the determined one or more data-segments to the adviser based on the comparison (Rogers [0030], [0049], noting relevant results from the query (i.e. conversation) are displayed to the healthcare provider).  
In summary, Rogers teaches a method by which patient records are parsed and semantically tagged so that relevant search results can be returned based on a healthcare provider’s free text query. The method includes security privileges so that users can only view returned patient data in accordance with their assigned privileges (as in [0031], [0035], etc.), indicating that the extracted patient data is associated with some manner of security classification. However, Rogers does not explicitly disclose that the extracted/identified data is classified using a classifier specifically based on a plurality of data layers, wherein the plurality of data layers includes a public data layer, a shareable-with-consent data layer and a private data layer.

Because Rogers teaches the output of a processing method being security-privilege-aware medical records (per Rogers [0031] & [0035]) but does not explicitly disclose how security levels are assigned to or associated with the medical records, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Rogers to include a topic classifier classifying the records based on varying security layers as in Clark in order to ensure protection and confidentiality of each piece of medical information itself according to the sensitivity of the extracted concept or topic, as suggested by Clark Pg 7 section 2.3 (“Security labels are essential to controlling access to sensitive information as they dictate which users have access to that information”).  
Claim 2
Rogers in view of Clark teaches the method of claim 1, and the combination further teaches wherein classifying the plurality of data-segments into each of the public data layer, the shareable-with-consent data layer and the private data layer is performed with a classifier (Clark Pgs 41-42, noting Topic Classifier classifies the documents).
Claims 3 and 8
Rogers in view of Clark teaches the method of claim 2, and the combination further teaches wherein the plurality of data-segments is classified based on number of occurrences of the plurality of data-segments in the medical record (Clark Pg 30, noting classification of the document includes weighting of features (i.e. data-segments) based on word frequency because “the more times a word occurs in a document, the more relevant it is to the topic of the document”).
Claim 8 recites substantially similar limitations as claim 3 and is also rejected as above. 
Claims 4 and 9
Rogers in view of Clark teaches the method of claim 1, and the combination further teaches wherein the conversation is based on at least a face to face conversation, or a tele-conversation or a natural language processing conversation with the medical data processing system (Rogers [0042], [0044], noting the input free text query is processed for semantic meaning via natural language processing such that it is considered equivalent to a natural language processing conversation with the medical data processing system; see further examples in [0032] & [0043] where the input queries are based on face to face conversations with a patient during a visit).
Claim 9 recites substantially similar limitations as claim 4 and is also rejected as above. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Clark as applied to claims 1 and 7 above, and further in view of Bates et al. (US 20180330059 A1). 
Claims 6 and 10
Rogers in view of Clark teaches the method of claim 1, but the combination fails to explicitly disclose the method further comprising updating the medical record based on the adviser's evaluation of the user. However, Bates teaches updating the medical record based on the adviser's evaluation of the user (Bates Fig. 4, [0051], [0069], noting internal or external EHR databases may be updated according to codes or patient data representing a medical evaluation). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include updating a patient’s record with new information in order to keep the patient’s medical record and history accurate and up-to-
Claim 10 recites substantially similar limitations as claim 6 and is rejected as above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/K.A.H./Examiner, Art Unit 3626                

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687